TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00121-CV



                                In re Chase Carmen Hunter



                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus. Having reviewed the petition and

record provided, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: March 12, 2014